Citation Nr: 0417548	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which denied service connection for the disabilities now at 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  

5.  Hepatitis C was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current hepatitis is related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107, 5126, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  

2.  The veteran does not have hepatitis C due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In August 2002, the 
veteran was informed by letter of the requirements of VCAA as 
it pertained to both himself and VA.  This was prior to the 
initial rating action of October 2002.  The veteran was 
provided with the law and regulations pertaining to VCAA in 
the February 2003 statement of the case and was afforded an 
opportunity to testify at a personal hearing, which he 
declined.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual Background

The veteran's service personnel records show that he arrived 
in Vietnam on November 30, 1972 and departed on January 29, 
1973; serving a total of 61 days in country.  He was assigned 
to H Troop, 10th Cavalry as a helicopter repairman (67V2T).  
He was not authorized to wear the Combat Infantry Badge and 
was not awarded any medals or decorations for valor.  The 
records do not show that he was ever in combat.  

The service medical records are completely silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any blood disorder, including hepatitis C, or any 
psychiatric problems.  The records do not reflect that the 
veteran had any surgery or blood transfusions nor is there 
any indication of incidental exposure to blood products 
during service.  On a Report of Medical History for 
separation from service in January 1975, the veteran 
specifically denied any history of jaundice or hepatitis, 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  His separation examination 
showed his psychiatric status was normal.  Laboratory studies 
for serology were non-reactive.  

VA outpatient records show that the veteran was first seen 
for a liver biopsy to assess the degree of liver damage in 
June 2001.  The biopsy diagnosis was early cirrhosis due to 
hepatitis C and alcohol abuse.  The records also show that 
the veteran was seen in the psychiatric clinic on several 
occasions beginning in July 2001, and include the diagnosis 
of PTSD.  The psychiatric clinical notes show symptoms of 
isolation, anxiety, hypervigilance, intrusive thoughts, and 
nightmares, but do not include any discussion or analysis of 
precipitating stressors or any other details concerning his 
intrusive thoughts or nightmares.  

PTSD

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2003); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

VA regulations concerning post traumatic stress disorder 
provide, in pertinent part, as follows:  

(f)	Post-traumatic stress disorder.  Service 
connection for post-traumatic stress disorder 
requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical 
evidence, between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence 
to the contrary, and provided that the clamed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of several VA outpatient reports showing a 
diagnoses of PTSD.  It is not clear how the diagnosis of PTSD 
was arrived at, as none of the reports offered any discussion 
or analysis of precipitating stressors.  In fact, there was 
not even any reference to the veteran having been in Vietnam.  
The Board can only assume that the diagnoses were based 
entirely on the veteran's self-described history of 
unverified events in Vietnam.  

In general, the veteran's description of stressors in Vietnam 
to the RO do not involve any particular event that can be 
verified through service records.  In a statement received in 
September 2002, the veteran reported that after in-processing 
at a base in Saigon, he went to an NCO club for a beer.  
While he was there, the club was hit by an incoming mortar 
round.  He said that he was assigned to a camp at Lei Ansun 
as an aircraft maintenance specialist, but was re-trained to 
be a crew chief door gunner for a specialized unit flying 
decoy missions with Cobra attack helicopters.  At some point, 
half of his unit was reassigned to assist the 17th Air Cav 
flying missions to Cambodia and Laos.  He indicated that if 
he had more time he could do some research and provide 
additional information, but said that it was probably better 
that some of the events were unclear as what he could 
remember was very difficult.  

The Board finds that the veteran's claimed stressors are 
inconsistent with his duty assignments and are not credible.  
First, when he arrived in Vietnam, he was a private E-2.  
Therefore, he could not have been in an NCO Club, as that is 
restricted to noncommissioned officers.  Second, his duty 
assignment in Vietnam was that of an helicopter repairman.  
It is highly unlikely that a trained mechanic who just 
arrived in Vietnam would be re-trained to be a door gunner 
and thrust into flying combat missions with what he described 
as a specialized combat unit.  As indicated above, his 
service personnel records do not show that he was ever in 
combat and was not awarded any medals or decorations for 
valor.  His personnel records do not show that he was re-
trained as a door gunner in Vietnam nor was he ever 
reassigned or attached to any other unit other than H Troop, 
10th Cavalry.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The only favorable evidence are the diagnoses of PTSD 
rendered by VA physicians who relied entirely on the 
veteran's description of symptoms, and did not offer any 
discussion or analysis for their conclusions.  The Board is 
not required to accept an unsubstantiated medical opinion 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between putative stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors twice during the pendency of this appeal, most 
recently in December 2003.  However, he did not respond to 
the RO's second request.  The information provided by the 
veteran was insufficient to attempt confirmation through 
official unit records.  Without his cooperation, the Board is 
unable to confirm the claimed stressors.  The Board also 
notes that while he described all of his claimed stressors as 
having occurred in the presence of others, he has not 
provided the name of a single person who could verify any of 
the incidents.  As indicated above, the veteran is not shown 
to have engaged in combat.  Therefore, the Board is not bound 
to accept his uncorroborated assertions concerning combat 
events in service.  Wood.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim of service 
connection for PTSD must be denied.  

Hepatitis C

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The service medical records are silent for any treatment or 
abnormalities referable to any type of blood disorder or 
hepatitis C during service.  Furthermore, the veteran is not 
shown to have had surgery or any blood transfusions during 
service nor is there any indication of incidental exposure to 
blood products.  Moreover, serology studies at the time of 
discharge from military service were non-reactive and did not 
indicate the presence of hepatitis.  The first evidence of 
hepatitis was in June 2001, some 26 years after his discharge 
from military service.  

While the veteran may believe that his hepatitis C is related 
to military service, he has presented no competent evidence 
to support his contentions.  Where a determinative issue 
involves medical causation or a medical diagnosis, a lay 
opinion is not sufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Inasmuch as there is no evidence of hepatitis C in service or 
until many years thereafter, and no competent medical 
evidence that any current hepatitis C had its onset in 
service, the Board finds that there is no basis to grant 
service connection.  


ORDER

Service connection for PTSD is denied.  

Service connection for Hepatitis C is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



